This case is restored to the calendar for reargument. The parties are directed to file supplemental briefs addressing the following question: "Whether the residual clause in the Armed Career Criminal Act of 1984, 18 U.S.C. § 924(e)(B)(ii), is unconstitutionally vague." The supplemental brief of petitioner is due on or before Wednesday, February 18, 2015. The supplemental brief of the United States is due on or before Friday, March 20, 2015. The reply brief, if any, is due on or before Friday, April 20, 2015. The time to file amicus curiaebriefs is as provided for by Rule 37.3(a). The word limits and cover colors for the briefs should correspond to the provisions of Rule 33.1(g) pertaining to briefs on the merits rather than to the provision pertaining to supplemental briefs. The case will be set for oral argument during the April 2015 argument session.